173 Cal. App. 2d 596 (1959)
BARNETTE MAYO, Appellant,
v.
JOSEPH BEBER, Respondent.
Civ. No. 24019. 
California Court of Appeals. Second Dist., Div. One.  
Sept. 10, 1959.
 Toxey H. Smith and Joan H. Martin for Appellant.
 DeForrest Home for Respondent.
 NOURSE, J. pro tem.  [fn. *]
 [1] This is a motion to dismiss an appeal taken by the plaintiff and appellant Barnette Mayo, from an order denying her motion purportedly made under section 473 of the Code of Civil Procedure, to set aside and vacate a judgment in favor of the defendant. The respondent moves to dismiss the appeal upon the grounds that the motion to vacate the judgment was made upon the same grounds as the motion for new trial, to wit: the disqualification of the trial judge under section 170 subdivision 4 of the Code of Civil Procedure and that the question of the disqualification of the trial judge is subject to review on an appeal from the judgment which is now pending in division three of this court and that therefore the order here appealed from is not an appealable one.
 The record fully supports the respondent's contention and upon the authority of Litvinuk v. Litvinuk, 27 Cal. 2d 38 [162 P.2d 8], the motion to dismiss is granted.
 Fourt, Acting P. J., and Lillie, J., concurred.
NOTES
[fn. *]  *. Assigned by Chairman of Judicial Council.